Citation Nr: 0811569	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-37 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The veteran had active service in the United States Army from 
March 1943 to November 1945, to include combat duty in the 
North African and Italian Campaigns during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

The veteran's claim as been advanced on the docket due to his 
advanced age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed ALS as a result of his 
combat service in the Second World War.  Specifically, it is 
contended that exposure to chemical agents (notably white 
phosphorus) in service caused him to develop ALS later in his 
life.  

The Board notes that the veteran served in combat in North 
Africa and Italy against Italian and German forces.  In this 
capacity, he was awarded the Combat Infantryman Badge.  The 
application for service connection has been forwarded by the 
veteran's son, as he has power of attorney over the veteran's 
affairs.  His son has stated that the veteran is currently a 
patient at Kaiser Permanente Hospital in Walnut Creek, 
California, where he is being treated for his ALS.  According 
to lay statements, the veteran has a tracheostomy tube 
emplaced, and is not able to speak due to ALS.  The medical 
records relating to the veteran's treatment records are not 
in the claims file.  These relevant medical records, to 
include the reported February 2004 diagnosis by R. Sternbach, 
must be obtained and associated with the claims file.  
38 C.F.R. § 3.159(c)(1) (2007).

The Board is aware that the service medical records are 
unavailable, and the National Personnel Records Center (NPRC) 
has stated that if they were ever in custody of the records, 
they would have been in an area most heavily damaged by a 
1973 fire at the facility.  Thus, VA has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  Also, the Board 
notes that the receipt of a combat decoration is sufficient 
to establish combat service.  Thus, the veteran's claim 
(through his son) regarding his exposure to agents such as 
white phosphorus while under fire is not disputed.  See 
38 U.S.C.A. § 1154.  The Board also notes that medical 
literature submitted in support of the claim, while of a 
generic nature, does suggest there a higher incidence of ALS 
with exposure to chemical agents, such as phosphorus.  In 
view of the foregoing, after all current records of treatment 
have been obtained, if a diagnosis of ALS or some other 
chronic neuromuscular disease is confirmed, the claims file 
should be sent to a VA neurologist to determine if there is 
any relationship between the veteran's current disease and 
his period of combat duty, to include his exposure to 
chemical agents during that time.  38 U.S.C.A. § 5103 A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  After securing the necessary releases, 
contact the Kaiser Permanente Hospital in 
Walnut Creek, California and obtain copies 
of the veteran's alleged treatment at that 
facility, to include his 2004 diagnosis of 
ALS.  Upon receipt of these records, 
associate them with the claims folder.    

3.  If a current diagnosis of ALS or any 
other neuromuscular disease is confirmed 
upon the receipt of any medical evidence 
obtain pursuant to this remand, forward 
the veteran's claims file to a VA 
neurologist for the purposes of 
determining the nature, approximate onset 
date and/or etiology of such disease.  
Following a review of the relevant 
evidence in the claims file, and the 
relevant medical literature, the examiner 
is asked to provide an opinion on the 
following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any neuromuscular disease that is 
currently present, to include ALS 
began during service or is causally 
linked to any incident of service, 
to include exposure to chemical 
agents, including white phosphorus 
during combat duty.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



